Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-26-2006

Schneller v. Fox Subacute Clara
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3036




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Schneller v. Fox Subacute Clara" (2006). 2006 Decisions. Paper 289.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/289


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-11                                                    NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   NO. 06-3036
                                  ____________

JAMES D. SCHNELLER, Heirs and Beneficiaries of Marjorie C. Schneller, by James D.
 Schneller, Trustee Ad Litem; ESTATE OF MARJORIE SCHNELLER, by and through
 James D. Schneller, Trustee Ad Litem; MARJORIE ZITOMER, Executrix of the Estate
                                 of Marjorie Schneller

                                        v.

 FOX SUBACUTE AT CLARA BURKE; GARY DRIZIN, M.D.; DEBBIE MCCOY,
R.N.; MARJORIE ZITOMER; G. RICHARD SCHNELLER; T. SERGEANT PEPPER,
  Esq.; HEPBURN, WILCOX, HAMILTON & PUTNAM LLP; PENNSYLVANIA
DEPARTMENT OF AGING, Pennsylvania Department of Health, Division of Nursing
   Care Facilities, Norristown Field Office; GARY LAYMAN; JUDITH FOLAN;
       SAMUEL J. TRUEBLOOD, Esq.; TRUEBLOOD & AMACHER, L.L.P.

                          James D. Schneller, Appellant

                    ____________________________________
                  On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                             (D.C. Civ. No. 06-cv-01504)
                   District Judge: Honorable Lawrence F. Stengel
                  _______________________________________

         Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 October 13, 2006

   Before: FUENTES, VAN ANTWERPEN and CHAGARES, CIRCUIT JUDGES

                            (Filed: October 26, 2006)
                           _______________________

                                   OPINION
                           _______________________

PER CURIAM
              Appellant, James Schneller, appeals from the District Court’s denial of his

motion to proceed in forma pauperis. We exercise jurisdiction pursuant to 28 U.S.C. §

1291 and review the District Court’s determination for abuse of discretion. See Jones v.

Zimmerman, 752 F.2d 76, 78 (3d Cir. 1985).

              Schneller brought this action and two companion cases against various

healthcare providers, state agencies, and attorneys for alleged wrongdoing related to the

deaths of his parents in 2001 and 2002. He filed a Motion to Proceed In Forma Pauperis

in the District Court on April 10, 2006, stating that he had no cash savings or valuable

property, and that distributions from a spendthrift trust constituted his only income. This

trust reportedly made direct payments for his rent, utilities, and health insurance, and

distributed $100 per week to Schneller for additional expenses. While the trust capital

was over $200,000, it is not clear from the submissions whether Schneller could access

these funds. The District Court denied this motion on April 18, pointing out that

Schneller spent most of his discretionary income on costs related to ongoing cases he had

brought in state court. Schneller filed a notice of appeal on June 8 and was granted leave

by this Court to proceed with his appeal in forma pauperis.

              After a thorough and careful review of the record, we are not convinced that

the District Court abused its discretion in denying leave to proceed in forma pauperis

Accordingly, we will dismiss this appeal under 28 U.S.C. § 1915(e)(2)(B).